

PROMISSORY NOTE


$54,851.30
Mathews, Virginia
Execuserve Corp.
February 9, 2010

 
FOR VALUE RECEIVED, the undersigned corporation (hereafter, Corporation)
promises to pay to the order of James Robinson, at its offices in
Mathews,Virginia, or such other place as the noteholder shall designate in
writing delivered to the Corporation, the principal sum of $54,851.30, with
interest thereon at the rate of six per cent (6%) per annum from the date hereof
until maturity on the dates and in the manner following:
 
The maker shall pay monthly installments in the amount of one thousand sixty
dollars and forty-three cents ($1,060.43) for fifty-nine months, beginning on
the date one month from the date of this note, adjusted as described below, and
one final payment on the date sixty months from the date hereof representing the
entire remaining balance due under this note.  The payments shall be adjusted,
if necessary, as follows:  the amount to be paid shall be reduced to the amount
equal to 9.7949% of the cumulative positive cash flow from the Corporation’s
business operations at the payment due date, if such amount is less than the
payment otherwise due, and shall be increased to the smaller of 9.7949% of the
cumulative positive cash flow from the Corporation’s business operations at the
payment due date or the aggregate amount due, including prior reductions in
payments which remain unpaid, if 9.7949% of the cumulative positive cash flow
from the Corporation’s business operations at the payment due date exceeds the
monthly payment amount.
 

--------------------------------------------------------------------------------


 
Subject to the above restrictions, the maker shall have the right at any time
and from time to time to prepay all or any part of the unpaid principal amount
of this note without premium or penalty on the amount prepaid.
 
The undersigned corporation represents and warrants that (a) it is a duly
organized corporation existing in good standing under the laws of the
Commonwealth of Virginia and is duly qualified to carry on its contemplated
business in said Commonwealth, (b)  the making and performance of the terms of
this note, and the borrowing evidenced thereby, are within the corporation's
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene any contractual restriction binding on the corporation,
and (c) this note is a legal and binding obligation of the undersigned
corporation, enforceable in accordance with its terms.
 
If any of the following events shall occur:  (a) if default shall be made in the
payment of all or any part of the principal of or interest on this note when the
same is payable as above provided, (b) if any representation or warranty made
herein shall prove to be incorrect in any material respect, (c) if the
undersigned corporation shall fail to observe or perform any of the covenants
herein contained or contained in the Agreement with the noteholders of even
date, (d) if the undersigned corporation shall make an assignment for the
benefit of creditors, file a petition in bankruptcy, be adjudicated insolvent or
bankrupt, petition or apply to any tribunal for a receiver or a trustee of its
property or any substantial part thereof, or if the undersigned corporation or
any subsidiary shall commence any proceedings under any reorganization
arrangement, readjustment of debt, dissolution or liquidation under the law or
statute of any jurisdiction, whether now or hereafter in effect, or if there
shall be commenced against the undersigned corporation any such proceeding which
remains undismissed for a period of sixty (60) days, then the holders hereof may
at their option declare this note to be immediately due and payable, and, upon
such declaration, this note together with accrued interest thereon shall be
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the undersigned
corporation.  Delay or failure to exercise this option with respect to any such
default shall not constitute a waiver of the right to exercise it with respect
to that or any other default.  The undersigned maker, and any endorser of this
note, agree to remain bound for the payment of this note notwithstanding any
extension or extensions of time of payment.  In the event of default the maker
agrees to pay all expenses incurred in the collection of this note, including
attorneys fees of fifteen per cent.
 
2

--------------------------------------------------------------------------------


 
WITNESS the following signatures and seals:


Execuserve Corp.
       
By:
/s/ James Robinson
   
President
 



ATTEST:


/s/ Dean Garfinkel
Secretary



3

--------------------------------------------------------------------------------

